Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the specific combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 5, 6, 8, 11, 14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parvataneni et al. (US 20200366733 A1).

Claim 1	Parvataneni teaches a method, comprising:
implementing, by network devices in a first edge cluster and a second edge cluster of an application service layer network, a first policy for an application service that supports a customer application; (Parvataneni, FIG. 1, MECs 115, ¶0015, ¶0024, ¶0034, and ¶0038, edge devices of multiple MEC cluster networks implementing a policy that supports an application service) 
obtaining, by the network devices in the first edge cluster, first network performance data related to execution of the application service at the first edge cluster; (Parvataneni, FIG. 6, ¶0067, a given MEC 115 obtains performance data 606)
obtaining, by the network devices in the second edge cluster, second network performance data related to execution of the application service at the second edge cluster; (Parvataneni, FIG. 6, ¶0067, another MEC 115 obtains performance data 606)
generating, by the network devices in the first edge cluster and based on the first network performance data, a first model of an improved policy, wherein the first model alters an amount of reserved compute resources for the application service to support the first policy for the customer application; (Parvataneni, FIG. 7, storing lifecycle management information by MEC 115 and based on the obtained performance data, ¶0069 and ¶0070, wherein the lifecycle management information comprises a first model of an improved policy, e.g. threshold values and rules that serve as a model for an improved policy for altering the available virtual network device, VNDs, used to support application requests) 
generating, by the network devices in the second edge cluster and based on the second network performance data, a second model of the improved policy, wherein the second model alters an amount of reserved compute resources for the application service to support the first policy for the customer application; (Parvataneni, FIG. 7, storing lifecycle management information by MEC 115 and based on the obtained performance data, ¶0069, wherein the lifecycle management information comprises a first model of an improved policy, e.g. threshold values that serve as a model for an improved policy for altering the available virtual network device, VNDs, used to support application request) and
generating, by a central network device, (FIG. 6, Controller 204, ¶0046) the improved policy for the customer application based on the first model and the second model. (¶0070, selecting values to determine the state of a virtual network device)

Claim 5	Parvataneni teaches Claim 1, and further teaches wherein the network performance data includes edge cluster performance data for the application service. (FIG. 7, ¶0050, wherein the performance data includes edge performance data for example, the number of requests 710)

Claim 6	Parvataneni teaches Claim 1, and further teaches wherein the network performance data includes one or more of an access network performance data, (¶0090, wherein the MEC may have access to network performance data on another device) a core network performance data, or customer application performance data.

Claim 8	Parvataneni teaches Claim 1, and further teaches receiving, by the central network device, the first model of the improved policy and the second model of the improved policy, (FIG. 6, Controller 204, ¶0046, accessing the stored values) wherein generating the improved policy for the customer application comprises resolving conflicts between the first model and the second model. (Examiner notes that due to the claim not explicitly reciting any “conflicts,” resolving conflicts comprises a contingent limitation, i.e. resolving conflicts is contingent on the existence of conflicts, and as the method claim can function without any conflicts, this limitation does not have patentable weight)

Claim 11 is taught by Parvataneni as described in Claim 1. 
Claim 14 is taught by Parvataneni as described in Claim 8.
Claim 18 is taught by Parvataneni as described in Claim 1.
Claim 19 is taught by Parvataneni as described in Claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2, 4, 7, 9-10, 13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parvataneni et al. (US 20200366733 A1) in view Lee et al. (US 20170195896 A1).

Claim 2    	Parvataneni Claim 1, and further teaches wherein generating the first improved policy includes maintaining performance metrics for the customer application. (Parvataneni, FIG. 7, ¶0067, another MEC 115 obtains performance data 606)
However Parvataneni does not explicitly teach modifying the first policy to: increase a latency requirement, decrease a minimum number of service instances dedicated to the customer application, or reduce required throughput by the application service. 
From a related technology, Lee teaches modifying a first policy (FIG. 2, step 202, ¶0028, modifying a management policy based on operational data) to: increase a latency requirement, (¶0018, wherein the management policy is to improve the performance of the decrease a minimum number of service instances dedicated to the customer application, or reduce required throughput by the application service. (Examiner notes that “to: increase a latency requirement, decrease a… or reduce required throughput by the application service”, comprises an intended use of the first policy, however these do not have patentable weight)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the policies utilized in Parvataneni further with latency requirements as described in Lee in order to better manage network performance. 

Claim 4	Parvataneni teaches Claim 1, but does not explicitly teach wherein first model of the improved policy includes one or more of a minimum latency requirement, a minimum number of service instances dedicated to the customer application, a memory reservation, or required throughput.
From a related technology Lee teaches, wherein a policy includes one or more of a minimum latency requirement, (¶0018, wherein the management policy is to improve the performance of the system, ¶0010, wherein the performance includes improving latency performance) a minimum number of service instances dedicated to the customer application, a memory reservation, or required throughput.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the policies utilized in Parvataneni further with latency requirements as described in Lee in order to better manage network performance. 

Claim 7	Parvataneni teaches Claim 1, but does not explicitly teach wherein the network performance data includes location data or security data.
wherein network performance data includes location data or security data. (FIG. 2, step 201, ¶0027, wherein operation data includes security settings)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the policies utilized in Parvataneni further with gathering security data as described in Lee in order to better secure network operations. 

Claim 9	Parvataneni in view of Lee teaches Claim 8, but does not explicitly teach sending, to a customer, a notification of the policy for the customer application.
From a related technology Lee teaches sending, to a customer, a notification of the policy for the customer application.  (Lee, FIG. 2, step 204, ¶0034, transmitting the unified policy to the network device) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the policies utilized in Parvataneni further with notification elements of in Lee in order to better inform users of policies being applied to their applications. 

Claim 10	Parvataneni in view of Lee teaches Claim 8, but does not explicitly teach storing the policy in a memory. 
From a related technology, Lee teaches storing the policy in a memory. (Lee, FIG. 2, step 204, ¶0034, receiving the transmitted unified policy by the network device; Examiner notes that is well-understood that data is stored within the memory of a device upon being received) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the policies utilized in Parvataneni further with storage elements of in Lee in order to more efficiently utilize the controller’s resources.

Claim 13 is taught by Parvataneni in view of Lee as described for Claim 2.
Claim 15 is taught by Parvataneni in view of Lee as described for Claim 9.
Claim 16 is taught by Parvataneni in view of Lee as described for Claim 10. 
Claim 20 is taught by Parvataneni in view of Lee as described for Claim 10. 

5.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Parvataneni et al. (US 20200366733 A1) in view Bhoj et al. (US 20190289058 A1).

Claim 3    	Parvataneni teaches Claim 1, but does not explicitly teach wherein generating the first model of the improved policy comprises applying machine learning to the first network performance data and performance metrics for the customer application.
From a related technology, Bhoj teaches generating a model of a policy comprises applying machine learning to network performance data and performance metrics. (FIG. 1, Policy Generator 124, ¶0078, generating a model of a policy by training a machine-learning model on metrics and performance data)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the policies utilized in Parvataneni incorporate machine-learning as described in Bhoj in order to actively modify network behavior based on analytic data, thereby providing a more responsive and improved system. (Bhoj, ¶0002)

Claim 12 is taught by Claim 3 as Parvataneni in view of Bhoj.

6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Parvataneni et al. (US 20200366733 A1) in view Lee et al. (US 20170195896 A1) and in further view of Bhoj et al. (US 20190289058 A1).

Claim 17	Parvataneni in view of Lee teaches Claim 14, but does not explicitly teach wherein when generating the optimized policy for the customer application, the one or more processors further execute the instructions to:
apply machine learning to automatically resolve conflicts between the first model and the second model or incorporate non-conflicting features from the first model and the second model.
From a related technology, Bhoj teaches apply machine learning (FIG. 1, Policy Generator 124, ¶0078, generating a policy by training a machine-learning model on metrics and performance data) to automatically resolve conflicts between a first and a second model or incorporate non-conflicting features from the first model and the second model. (Examiner notes that “to automatically resolve conflicts…”, comprises an intended use of the model, however this use do not have patentable weight) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the policies utilized in Parvataneni incorporate machine-learning as described in Bhoj in order to actively modify network behavior based on analytic data, thereby providing a more responsive and improved system. (Bhoj, ¶0002)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rasanen (US 20190230484 A1) – Related to the field of policy control for Mobile Edge Computing (Abstract) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442